Dooley, J.,
concurring. As I expressed in my dissent in State v. Fisk, 165 Vt. 260, 264, 682 A.2d 937, 939 (1996), I believe that the critical failure in cases like this is in the decision to allow a nolo contendere plea. As a result, we are now in a dispute whether defendant’s admission that he pushed the victim and “slapped her hand out of my face before she hit me” is an admission that he slapped the victim as charged in the information. I doubt that the fine distinction being argued has much to do with whether defendant’s probationary sentence would have brought about any behavioral change that would have reduced the likelihood of reoffense. Even if defendant had admitted he had slapped the victim, without reservation, his participation in the DAEP program would likely have been a failure.
The underlying problem here is that the plea and sentence are mutually inconsistent and make domestic abuse education programs ineffective. Defendant entered the nolo plea to deny any responsibility for the charged acts, and the trial judge imposed the probationary sentence to require defendant to admit responsibility for the charged acts. One could predict with certainty that the unresolved conflict between the plea and the sentence would lead to a violation proceeding.
I would accept Justice Skoglund’s urging of trial judges to be wary of such pleas if I thought such advice would eliminate them. I fear, however, that the pressure of moving a heavy docket will sometimes lead to the plea and sentence imposed here even though the short-term gain of the settlement is soon outweighed by the judicial resources expended in post-judgment proceedings including appeals. The only means of preventing cases like this is to prohibit acceptance of nolo pleas, and negotiation of such pleas if necessary, in cases where a rehabilitative sentence will include treatment programs that require admission to the underlying offense.